1
                                                               JS-6
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,              NO. SACV 17-00112-JVS (DFMx)
11
                   Plaintiff,
12
            vs.                             ORDER DISMISSING ACTION
13                                          WITH PREJUDICE PURSUANT TO
     REAL PROPERTY LOCATED IN               RULE 41(a)(2)
14
     BREA, CALIFORNIA,
15
                     Defendant.
16
     _____________________________
17
     HENRY MAURISS AND JULIE
18   MAURISS,
19                   Claimants.

20
21
22         Pursuant to the stipulation and request of the parties, and good cause appearing
23   therefor, IT IS ORDERED that this action is dismissed with prejudice pursuant to
24   Federal Rule of Civil Procedure 41(a)(2) due to resolution by the parties.
25         The government will withdraw the lis pendens filed against the defendant real
26   property within 45 days of the entry of the order dismissing this matter.
27         The Court finds that there was reasonable cause for the arrest of the defendant
28   real property and the institution of this action. This order of dismissal shall be
1    construed as a certificate of reasonable cause pursuant to 28 U.S.C. § 2465. Each of
2    the parties shall bear its own costs and fees associated with this action.
3
4
5
6    Dated: November 14, 2019               _ _______________________________
                                            THE HONORABLE JAMES V. SELNA
7                                           UNITED STATES DISTRICT JUDGE
8
     Prepared by:
9    NICOLA T. HANNA
10   United States Attorney
     BRANDON D. FOX
11   Assistant United States Attorney
12   Chief, Criminal Division
     STEVEN R. WELK
13   Assistant United States Attorney
14   Chief, Asset Forfeiture Section
15    /s/ Michael R. Sew Hoy__________
16   MICHAEL R. SEW HOY
     Assistant United States Attorney
17   Asset Forfeiture Section
18
19
20
21
22
23
24
25
26
27
28
